Exhibit 99.1 Press Release 17/09/09 Virgin Media Appoints Eamonn O'Hare as CFO LONDON, Sept. 17, 2009 (GLOBE NEWSWIRE) Virgin Media Inc. (Nasdaq:VMED) today announced the appointment of Eamonn O'Hare as its chief financial officer. Mr O'Hare will assume CFO responsibilities in November. For most of the past four years Mr O'Hare has been the UK finance director of Tesco plc, one of the world's largest retailers with around 2000 stores and sales of more than GBP 40bn in the UK alone. Prior to joining Tesco, Mr O'Hare played a key role in the turnaround of what was Energis plc. Following its debt restructuring in 2002, he joined the telecommunications network operator as chief financial officer and was part of the management team which guided the company to its first ever operating profit. Before joining Energis, Mr O'Hare spent ten years with PepsiCo in a series of senior international finance and general management positions. Commenting on Mr O'Hare's appointment, Virgin Media's CEO, Neil Berkett, said: "As well as an understanding of the UK telecoms sector, Eamonn brings with him an impressive combination of financial and operational expertise, a proven track record of driving change in large consumer-focused companies and extensive capital markets experience.
